Citation Nr: 1637166	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right ankle sprain, currently rated as 10 percent disabling. 

2.  Entitlement to an increased disability rating for left ankle sprain, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for right 4th toe brachymetatarsalgia.

6.  Entitlement to service connection for left 4th toe brachymetatarsalgia.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The veteran had active service from September 2005 to October 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2007 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and Columbia, South Carolina, respectively.  Jurisdiction remains with the Columbia, South Carolina RO.  

The Board notes that service connection for right and left 4th toe brachymetatarsalgia was denied in a January 2007 rating decision.  The Veteran filed a notice of disagreement but did not perfect an appeal within the required time.  However, additional service treatment records were associated with the claim file in February 2010 which were not of record at the time of the January 2007.  Therefore, finality has not attached and the issues are reviewed de novo.  

This case has been processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In an October 2013 VA Form 9 the Veteran stated she did not want a hearing and noted she was only appealing some of the issues which were part of the October 2013 statement of the case.  However, in a follow up December 2013 VA-9 Form the appellant stated she desired a videoconference hearing.  It is clear that this additional VA Form 9 of December 2013 was submitted for the purpose of stating her hearing request.  The appellant has not been afforded the opportunity for a hearing.  On remand, the Veteran should be afforded the opportunity for a hearing.  See 38 C.F.R. § 3.156 (c)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a videoconference board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




